EXHIBIT 99.1 REVA Announces Organizational Changes Commercial Rollout of Fantom Progressing in Europe San Diego, California and Sydney, Australia (Friday, 14 July 2017, AEST) – REVA Medical, Inc. (ASX: RVA), as part of its transition to commercial operations, today announced the hiring of a new chief financial officer, a vice president of European sales, and the appointment of a new director to its board. These changes signal the shift in focus to commercial roll out of Fantom, which has commenced in Europe. As part of these changes, the Company also announced the retirement of two long-serving executives and one board member. Brandi Roberts will become Senior Vice President and Chief Financial Officer, effective August 28, 2017. Ms. Roberts will replace Katrina Thompson who will be retiring. Robert Schultz, the Company’s President and Chief Operating Officer is also retiring. Carmelo Mastrandrea will become Vice President of European Sales, effective August 1, 2017. The Company also announced the appointment of Ray Larkin to its board of directors to fill the vacancy created by the retirement of Gordon E. Nye who is stepping down after serving on the board since the Company’s founding in 1999. Ms. Roberts has over 20 years of public accounting and finance experience, including 18 years at publicly traded pharmaceutical, medical technology, and life science companies.Ms. Roberts most recently served as Chief Financial Officer at Mast Therapeutics, Inc., a publicly traded US-based biopharmaceutical company. Ms. Roberts is a certified public accountant and received a B.S. in Business Administration from the University of Arizona and an M.B.A. from the University of San Diego. Carmelo Mastrandrea brings 17 years of experience in sales, including over ten years in cardiovascular medical devices.Prior to joining REVA, he most recently served as General Manager for Biosensors Europe SA’s business in the D-A-C-H region (Germany, Austria, and Switzerland). Mr. Mastrandrea received Swiss Federal diplomas in Machine Engineering (Mitecha Engineering School in Aarau) and Business (KV Business School in Basel).
